ELY, Circuit Judge
(concurring):
In the light of the controlling precedents of our court, cited in the opinion so carefully written by my Brother Merrill, I concur. I am inclined to believe, however, that were I freed of precedential compulsion, I would adopt the approach taken by our Brothers of the Seventh Circuit. See, e. g., Glazer v. Nat’l Commodity Research and Statistical Services, Inc., 388 F.Supp. 1341 (N.D.Ill. 1974), aff’d, 547 F.2d 392 (7th Cir. 1976); Milnarik v. M-S Commodities, Inc., 457 F.2d 274 (7th Cir. 1972). If I am correct in my analysis of these cases, the “common enterprise” requirement of Howey could not be found under the facts of the case here under review.